
	

114 HR 4193 IH: To authorize the expansion of an existing hydroelectric project.
U.S. House of Representatives
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4193
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2015
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the expansion of an existing hydroelectric project.
	
	
		1.Terror Lake Hydroelectric Project Upper Hidden Basin Diversion authorization
 (a)DefinitionsIn this section: (1)Terror Lake Hydroelectric ProjectThe term Terror Lake Hydroelectric Project means the project identified in section 1325 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3212), and which is Federal Energy Regulatory Commission project number 2743.
 (2)Upper Hidden Basin Diversion ExpansionThe term Upper Hidden Basin Diversion Expansion means the expansion of the Terror Lake Hydroelectric Project as generally described in Exhibit E to the Upper Hidden Basin Grant Application dated July 2, 2014, and submitted to the Alaska Energy Authority Renewable Energy Fund Round VIII by Kodiak Electric Association, Inc.
 (b)AuthorizationThe licensee for the Terror Lake Hydroelectric Project may occupy not more than 20 acres of Federal land to construct, operate, and maintain the Upper Hidden Basin Diversion Expansion without further authorization of the Secretary of the Interior or under the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.).
 (c)Savings clauseThe Upper Hidden Basin Diversion Expansion shall be subject to appropriate terms and conditions included in an amendment to a license issued by the Federal Energy Regulatory Commission pursuant to the Federal Power Act (16 U.S.C. 791a et seq.), including section 4(e) of that Act (16 U.S.C. 797(e)), following an environmental review by the Commission under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			
